RYAN, J.
The appellees in this particular case had applied to the Board of Zoning Appeals of the City of Marion, Grant County, Indiana, for a special use permit. Such application was denied by the Board of Zoning Appeals and a writ of certiorari was then filed in the Grant Circuit Court. The court reversed the action of the Board, and from such ruling this appeal follows.
*232It now appears that there has been a substantial change in the conditions and the position of the parties which were present at the time the Grant Circuit Court heard this case. The special use permit is no longer sought nor desired by these appellees.
That being the situation, this cause is now remanded to the Grant Circuit Court with instructions to vacate and set aside its judgment and to remand the same to the Board of Zoning Appeals.
Cooper, C. J., and Carson and Clements, JJ., concur.
Note. — Reported in 187 N. E. 2d 370.